Citation Nr: 1752930	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement for service connection for hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a July 2017 hearing before the Board.  The transcript of the hearing is associated with the claim file.


FINDING OF FACT

The Veteran's hypertension is a chronic disease and manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2017)


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is seeking service connection for hypertension.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, including hypertension, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Hypertension

The Veteran argues that he developed hypertension during service and that it continues to this day.  The Board finds that the record contains a diagnosis of hypertension within one year of separation of service and continuous symptomology since separation of service.  VA and private treatment records note a current diagnosis of hypertension and treatment records note a history of hypertension thereafter.

Although the Veteran's service treatment records are silent for reports of, or treatment for, hypertension and the Veteran denied having any high blood pressure at that time of separation, the 1994 separation exam indicates that the Veteran experienced elevated blood pressure during  service as his diastolic blood pressure was reported as 102.  Thus, one indication of hypertension for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was discharged from service in December 31, 1994, after nearly 30 years of service as a Marine.  The record indicates that he was diagnosed with hypertension January 4, 1996, one year and a couple of days, after he was discharged from service.  However, the Veteran credibly testified that prior to January 1996, and within a year of separating from service, a nurse asked him to record his blood pressure and the diastolic blood pressure readings were consistently over 100 and elevated.  It was only through a delay in the timing of scheduling of the follow-up appointment that the appointment fell outside of the year following the Veteran's separation from service.  As such, the Board finds that the evidence supports the onset of the Veteran's hypertension within a year of separation from service and thus, service connection is established through application of statutory presumption.  38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for hypertension is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

ORDER

Service connection for hypertension is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


